 Fill in this information to identify the case:

 Debtor name          Clearwater Transportation, Ltd.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF TEXAS

 Case number (if known)         19-50292-cag-11
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Frost Money Market Account                             Tax                              1345                                           $0.01




            3.2.     Frost Bank Operating Account                           Checking                         3077                                 $189,664.16



                     First National Bank Texas Operating
            3.3.     Account                                                Checking                         5990                                         $50.00



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                  $189,714.17
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Deposit with Austin CONRAC                                                                                                    $76,558.62
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
 Debtor            Clearwater Transportation, Ltd.                                                    Case number (If known) 19-50292-cag-11
                   Name




            7.2.     Frost Bank Certificates of Deposit securing Letter of Credit for Thrifty                                                   $210,576.49




            7.3.     Frost Bank Certificate of Deposit securing Letter of Credit for Dollar                                                     $209,498.86



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


 9.         Total of Part 2.                                                                                                                $496,633.97
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                                34,787.89   -                                   0.00 = ....                  $34,787.89
                                              face amount                               doubtful or uncollectible accounts



            11a. 90 days old or less:                                12,706.76   -                                   0.00 = ....                  $12,706.76
                                              face amount                               doubtful or uncollectible accounts




 12.        Total of Part 3.                                                                                                                   $47,494.65
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:           Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.

 Part 5:           Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No. Go to Part 6.
       Yes Fill in the information below.
            General description                       Date of the last               Net book value of         Valuation method used   Current value of
                                                      physical inventory             debtor's interest         for current value       debtor's interest
                                                                                     (Where available)

 19.        Raw materials

 20.        Work in progress

 21.        Finished goods, including goods held for resale

 22.        Other inventory or supplies

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                           page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
 Debtor         Clearwater Transportation, Ltd.                                               Case number (If known) 19-50292-cag-11
                Name

           Inventory of rental cars -
           net                                                                     $6,497,649.00     book                              $6,497,649.00




 23.       Total of Part 5.                                                                                                      $6,497,649.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
            No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value               409,446.80 Valuation method        Purchase Price Current Value                      300,000.00

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:    Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used    Current value of
                                                                              debtor's interest      for current value        debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Office furniture and fixtures - net                                          $3,467.00    book                                   $3,467.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computer equipment - net                                                   $14,363.00     book                                 $14,363.00


           Garage equipment - net                                                     $10,118.00     book                                 $10,118.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                              $27,948.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
 Debtor         Clearwater Transportation, Ltd.                                               Case number (If known) 19-50292-cag-11
                Name



 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used    Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value        debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2016 Cadillac Escalade                                           $50,361.00     book                                 $50,361.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)

 51.       Total of Part 8.                                                                                                            $50,361.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
            No
            Yes
 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
            No
            Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
           property                                       extent of           debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
 Debtor         Clearwater Transportation, Ltd.                                               Case number (If known) 19-50292-cag-11
                Name

            55.1.    Austin Airport
                     leasehold
                     improvements - net
                     Austin Bergrstrom
                     Airport - Debtor's
                     CONRAC and
                     Maintenance                          leasehold
                     Locations                            improvements               $940,501.00       book                             $940,501.00


            55.2.    Austin CONRAC
                     Sub-Leases - Thrifty
                     and Dollar                           Sub-Lessee                   Unknown                                              Unknown


            55.3.                                         Operations at
                                                          San Angelo
                     San Angelo                           Airport
                     Concession                           pursuant to
                     Agreement                            Concession
                     San Angelo Airport                   Agreement                    Unknown                                              Unknown


            55.4.                                         Operations
                     Killeen-Fort Hood                    Under
                     Airport Concession                   Concessions
                     Agreement                            Agreement at
                     Killeen-Fort Hood                    Killeen-Fort
                     Airport                              Hood Airport                 Unknown                                              Unknown




 56.        Total of Part 9.                                                                                                           $940,501.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of        Valuation method used   Current value of
                                                                              debtor's interest        for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties
            Dollar, Thrifty and Hertz Franchise
            Agreements for Austin, Killeen-Fort Hood and
            San Angelo Airports                                                        Unknown                                              Unknown


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
 Debtor         Clearwater Transportation, Ltd.                                              Case number (If known) 19-50292-cag-11
                Name




 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                     $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                                   Current value of
                                                                                                                                   debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
            Intercompany Receivable from                                    638,092.85 -                                  0.00 =
            Clearwater Real Estate                                    Total face amount    doubtful or uncollectible amount                 $638,092.85



 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims
            Reimbursement due from Austin CONRAC (2018 and
            partial 2019 Concession Years (Est.)                                                                                            $574,598.09
            Nature of claim
            Amount requested                                             $0.00



 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
 Debtor         Clearwater Transportation, Ltd.                                              Case number (If known) 19-50292-cag-11
                Name

           Incentives under Hertz Vehicle Purchase Agreement
           (Est.)                                                                                                                       $325,610.00




 78.       Total of Part 11.                                                                                                     $1,538,300.94
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
 Debtor          Clearwater Transportation, Ltd.                                                                     Case number (If known) 19-50292-cag-11
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $189,714.17

 81. Deposits and prepayments. Copy line 9, Part 2.                                                               $496,633.97

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $47,494.65

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                           $6,497,649.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $27,948.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $50,361.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $940,501.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +              $1,538,300.94

 91. Total. Add lines 80 through 90 for each column                                                         $8,848,101.73            + 91b.              $940,501.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $9,788,602.73




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name          Clearwater Transportation, Ltd.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF TEXAS

 Case number (if known)              19-50292-cag-11
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.

 2.1
        Bell County Appraisal
        District                                      Describe debtor's property that is subject to a lien                    $7,442.92               Unknown
        Creditor's Name                               Personal Property
        P.O. Box 390
        Belton, TX 76513
        Creditor's mailing address                    Describe the lien
                                                      Tax Lien
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 2.2    Bexar County Tax Office                       Describe debtor's property that is subject to a lien                       $72.18               Unknown
        Creditor's Name                               Personal Property
        P.O. Box 2903
        San Antonio, TX
        78299-2903
        Creditor's mailing address                    Describe the lien
                                                      Tax Lien
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply



Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
 Debtor       Clearwater Transportation, Ltd.                                                          Case number (if know)      19-50292-cag-11
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.3   Frost Bank                                     Describe debtor's property that is subject to a lien                     $209,498.86      $209,498.86
       Creditor's Name                                Certificate of Deposit Supporting Letter of
                                                      Credit
       P.O. Box 1600
       San Antonio, TX 78296
       Creditor's mailing address                     Describe the lien
                                                      Pledge of CD
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                       Disputed


 2.4   Frost Bank                                     Describe debtor's property that is subject to a lien                     $210,576.49      $210,576.49
       Creditor's Name                                Certificate of Deposit Supporting Letter of
                                                      Credit
       P.O. Box 1600
       San Antonio, TX 78296
       Creditor's mailing address                     Describe the lien
                                                      Pledge of CD
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                       Disputed


       Funding Circle/Pioneer
 2.5                                                                                                                           $236,700.00          Unknown
       Park                                           Describe debtor's property that is subject to a lien
       Creditor's Name                                Receivables and other assets
       FC Marketplace, LLC
       747 Front St., 4th Fl.
       San Francisco, CA 94111
       Creditor's mailing address                     Describe the lien
                                                      UCC security interest
                                                      Is the creditor an insider or related party?
                                                       No
Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
 Debtor       Clearwater Transportation, Ltd.                                                          Case number (if know)      19-50292-cag-11
              Name

       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1656
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


       Funding Metrics, LLC -
 2.6                                                                                                                           $222,727.06          Unknown
       d/b/a Lendini                                  Describe debtor's property that is subject to a lien
       Creditor's Name                                Receivables and other assets
       884 TownCenter Drive
       Langhorne, PA 19047
       Creditor's mailing address                     Describe the lien
                                                      UCC security agreement
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.7   GM Financial                                   Describe debtor's property that is subject to a lien                      $30,478.91          $50,361.00
       Creditor's Name                                2016 Escalade
       P.O. Box 183593
       Arlington, TX 76096
       Creditor's mailing address                     Describe the lien
                                                      Lien noted on Certificate of Title
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.8   IOU Central Inc.                               Describe debtor's property that is subject to a lien                     $302,267.69          Unknown

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 3 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
 Debtor       Clearwater Transportation, Ltd.                                                          Case number (if know)      19-50292-cag-11
              Name

       Creditor's Name                                Receivables and other assets
       600 TownPark Lane
       Suite 100
       Kennesaw, GA 30144
       Creditor's mailing address                     Describe the lien
                                                      UCC security interest
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.




 2.9
       Newtek Small Business
       Finance LLC                                    Describe debtor's property that is subject to a lien                     $641,519.00          Unknown
       Creditor's Name                                All assets
       1981 Marcus Ave., #130
       Lake Success, NY 11042
       Creditor's mailing address                     Describe the lien
                                                      UCC security interest
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5240
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1   Pearl Capital/Pearl Delta
 0     Funding                                        Describe debtor's property that is subject to a lien                     $307,735.00          Unknown
       Creditor's Name                                Receivables - other assets
       100 William Street
       Suite 900
       New York, NY 10038
       Creditor's mailing address                     Describe the lien
                                                      UCC security interest
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 4 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
 Debtor       Clearwater Transportation, Ltd.                                                          Case number (if know)      19-50292-cag-11
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


 2.1
 1     The Bancorp Bank                               Describe debtor's property that is subject to a lien                 $1,137,734.19            Unknown
       Creditor's Name                                Vehicles
       626 Jacksonville Road
       Suite 205
       Warminster, PA 18974
       Creditor's mailing address                     Describe the lien
                                                      Certificate of Title
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1   Tom Green County
 2     Appraisal District                             Describe debtor's property that is subject to a lien                      $13,151.08          Unknown
       Creditor's Name                                Personal Property
       2302 Pulliam St.
       San Angelo, TX 76905
       Creditor's mailing address                     Describe the lien
                                                      Tax Lien
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.1   Travis County Tax
 3     Assessor                                       Describe debtor's property that is subject to a lien                     $112,050.40          Unknown
       Creditor's Name                                Personal Property
       P.O. Box 149326
       Austin, TX 78714-9326
       Creditor's mailing address                     Describe the lien


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 5 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
 Debtor       Clearwater Transportation, Ltd.                                                          Case number (if know)       19-50292-cag-11
              Name

                                                      Tax Lien
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.




                                                                                                                               $3,431,953.7
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                          8

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 6 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name         Clearwater Transportation, Ltd.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF TEXAS

 Case number (if known)          19-50292-cag-11
                                                                                                                                           Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                    $777,115.37         $777,115.37
           City of Austin Controllers Office                         Check all that apply.
           P.O. Box 2920                                              Contingent
           Austin, TX 78768-2920                                      Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     City of Austin Town Lake Bond Fund - Thrifty
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                    $711,066.72         $711,066.72
           City of Austin Controllers Office                         Check all that apply.
           P.O. Box 2920                                              Contingent
           Austin, TX 78768-2920                                      Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     City of Austin Town Lake Bond Fund - Dollar
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   36651                               Best Case Bankruptcy
 Debtor       Clearwater Transportation, Ltd.                                                                 Case number (if known)          19-50292-cag-11
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $168,156.08    $168,156.08
           Texas Comptroller of Public                               Check all that apply.
           Accounts                                                   Contingent
           P.O. Box 13697                                             Unliquidated
           Austin, TX 78714-9348                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     State of Texas Rental Vehicle Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                   $30.00
           A&D Tests, Inc.                                                          Contingent
           P.O. Box 21701                                                           Unliquidated
           Waco, TX 76702                                                           Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Trade debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                   $87.40
           ADT Security Service                                                     Contingent
           P.O. Box 371878                                                          Unliquidated
           Pittsburgh, PA 15250-7878                                                Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Trade debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                 $689.00
           Affiliated Auto Glass                                                    Contingent
           2125 S. Valley Mills Dr.                                                 Unliquidated
           Waco, TX 76706                                                           Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Trade debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                     $0.00
           Airborne Express                                                         Contingent
           P.O. Box 91001                                                           Unliquidated
           Seattle, WA 98111                                                        Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     NOTICE ONLY
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                     $0.00
           All Lock-N-Key                                                           Contingent
           1018 W. Veterans Memorial                                                Unliquidated
           Killeen, TX 76541                                                        Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     NOTICE ONLY
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 2 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
 Debtor       Clearwater Transportation, Ltd.                                                         Case number (if known)            19-50292-cag-11
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Allied Sales Company                                                Contingent
          P.O. Box 6116                                                       Unliquidated
          Austin, TX 78762-6156                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Ally                                                                Contingent
          P.O. Box 9001948                                                    Unliquidated
          Louisville, KY 40290-1949                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          American Express                                                    Contingent
          P.O. Box 650448                                                     Unliquidated
          Dallas, TX 75265-0448                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Angelo Auto Glass                                                   Contingent
          918 S. Irving                                                       Unliquidated
          San Angelo, TX 76903                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Angelo Towing                                                       Contingent
          614 N. Poe St.                                                      Unliquidated
          San Angelo, TX 76903                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $7,522.00
          Atchley & Associates                                                Contingent
          1005 La Posada Dr., #180                                            Unliquidated
          Austin, TX 78752                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Accounting
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $117,083.22
          ATS Processing Services                                             Contingent
          1150 N. Alma School Rd.                                             Unliquidated
          Mesa, AZ 85201                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt (Tolls)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 3 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
 Debtor       Clearwater Transportation, Ltd.                                                         Case number (if known)            19-50292-cag-11
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Aus-Tex Service Station                                             Contingent
          P.O. Box 2449                                                       Unliquidated
          Pflugerville, TX 78691                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Austex Environmental Solutions                                      Contingent
          2909 Sixpence Ln.                                                   Unliquidated
          Pflugerville, TX 78660                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $193,625.00
          Austin Conrac, LLC
          Conrac Managing                                                     Contingent
          c/o Conrac Solutions                                                Unliquidated
          981 Lowell Ave. SW, #125                                            Disputed
          Renton, WA 98057
                                                                             Basis for the claim:    Austin Contract O&M Costs (Dollar & Thrifty)
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No     Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $36,375.00
          Austin Conrac, LLC
          Conrac Managing                                                     Contingent
          c/o Conrac Solutions                                                Unliquidated
          981 Lowell Ave. SW, #125                                            Disputed
          Renton, WA 98057
                                                                             Basis for the claim:    Austn Conrac Base Rent (Dollar & Thrifty)
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No     Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Austin Contrac                                                      Contingent
          Attn: Marshall Fein                                                 Unliquidated
          P.O. Box 460208                                                     Disputed
          San Antonio, TX 78246
                                                                             Basis for the claim:    NOTICE ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Austin Kaplan                                                       Contingent
          Kaplan Law Firm, PLLC                                               Unliquidated
          406 Sterzing St.                                                    Disputed
          Austin, TX 78704
                                                                             Basis for the claim:    NOTICE ONLY (attorney for litigant)
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Austin-Bergstrom International Airport                              Contingent
          3600 Presidential Blvd., #411                                       Unliquidated
          Austin, TX 78719                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 4 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
 Debtor       Clearwater Transportation, Ltd.                                                         Case number (if known)            19-50292-cag-11
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Auto Tag of America                                                 Contingent
          6015 31st St. East, #100                                            Unliquidated
          Bradenton, FL 34203                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Autoap, Inc.                                                        Contingent
          P.O. Box 91507                                                      Unliquidated
          Portland, OR 97281-0507                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $48.44
          Autonation                                                          Contingent
          P.O. Box 731674                                                     Unliquidated
          Dallas, TX 75373-1674                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $197.99
          B&K Distributing                                                    Contingent
          401 Westfall Trail                                                  Unliquidated
          Liberty Hill, TX 78642                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    TRADE DEBT
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Bancorp Bank                                                        Contingent
          Attn: Paul F. Pollock                                               Unliquidated
          3755 Park Lake St.                                                  Disputed
          Orlando, FL 32803-5265
                                                                             Basis for the claim:    NOTICE ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Bancorp Bank                                                        Contingent
          3755 Park Lake St.                                                  Unliquidated
          Orlando, FL 32803-5265                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Roger Beasley                                                       Contingent
          4506 S. IH35                                                        Unliquidated
          Austin, TX 78745                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 5 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
 Debtor       Clearwater Transportation, Ltd.                                                         Case number (if known)            19-50292-cag-11
              Name

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Bestline Communication                                              Contingent
          500 Capital of Texas Hwy., Bldg 8, #200                             Unliquidated
          Austin, TX 78746                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $19,016.83
          Big Boys Collision Center                                           Contingent
          15212 FM 1825                                                       Unliquidated
          Pflugerville, TX 78660                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $40.00
          Bill's Towing & Storage                                             Contingent
          3700 Bacon Ranch Rd.                                                Unliquidated
          Killeen, TX 76542                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Bullet Towing                                                       Contingent
          4402 Nixon Ln.                                                      Unliquidated
          Austin, TX 78725                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Cadence Insurance                                                   Contingent
          3801 Hulen St., #252                                                Unliquidated
          Fort Worth, TX 76107                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Bill Caldwell                                                       Contingent
          P.O. Box 3486                                                       Unliquidated
          San Angelo, TX 76902                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $12,000.00
          Calhoun, Thomson & Matza                                            Contingent
          9500 Arboretum Blvd., #120                                          Unliquidated
          Austin, TX 78759                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    CONRAC Audit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 6 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
 Debtor       Clearwater Transportation, Ltd.                                                         Case number (if known)            19-50292-cag-11
              Name

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Calvert Collision Center                                            Contingent
          3003 S. Bryant Blvd.                                                Unliquidated
          San Angelo, TX 76903                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Capital Chevrolet                                                   Contingent
          P.O. Box 1988                                                       Unliquidated
          Austin, TX 78787-1988                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,968.41
          Capital One                                                         Contingent
          P.O. Box 60599                                                      Unliquidated
          City of Industry, CA 91716-0599                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Capitol Lites Auto Glass                                            Contingent
          3210 Whites Dr.                                                     Unliquidated
          Austin, TX 78735                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Cen-Tex Detail Supply                                               Contingent
          10829 Jollyville Rd.                                                Unliquidated
          Austin, TX 78759                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $275.98
          Central Texas Refuse, Inc.                                          Contingent
          P.O. Box 18685                                                      Unliquidated
          Austin, TX 78760-8685                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Cenveo St. Louis                                                    Contingent
          P.O. Box 802035                                                     Unliquidated
          Chicago, IL 60680-2035                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 7 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
 Debtor       Clearwater Transportation, Ltd.                                                         Case number (if known)            19-50292-cag-11
              Name

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Lajuana Chester                                                     Contingent
          5817 Davenport Dr.                                                  Unliquidated
          San Angelo, TX 76901                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Chrome                                                              Contingent
          700 NE Multnomah, #1500                                             Unliquidated
          Portland, OR 97232                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $633.82
          Cintas Corporation                                                  Contingent
          97627 Eagle Way                                                     Unliquidated
          Chicago, IL 60678-7627                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $326.88
          Cintas FAS Lockbox                                                  Contingent
          P.O. Box 636525                                                     Unliquidated
          Cincinnati, OH 45263-6525                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $36.25
          Cintas National Rental                                              Contingent
          P.O. Box 633173                                                     Unliquidated
          Cincinnati, OH 45263-3173                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $143,118.74
          City of Austin                                                      Contingent
          c/o U.S. Bank, N.A.                                                 Unliquidated
          P.O. Box 70870                                                      Disputed
          Saint Paul, MN 55170-9705
                                                                             Basis for the claim:    Dollar CFCs
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          City of Austin                                                      Contingent
          Controllers Office                                                  Unliquidated
          P.O. Box 2920                                                       Disputed
          Austin, TX 78768-2920
                                                                             Basis for the claim:    NOTICE ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 8 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
 Debtor       Clearwater Transportation, Ltd.                                                         Case number (if known)            19-50292-cag-11
              Name

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $92,613.15
          City of Austin                                                      Contingent
          3600 Presidential Blvd., #411                                       Unliquidated
          Austin, TX 78719                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Dollar Concession fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $98,079.47
          City of Austin                                                      Contingent
          3600 Presidential Blvd., #411                                       Unliquidated
          Austin, TX 78719                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Thrifty Concession Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $152,526.13
          City of Austin                                                      Contingent
          c/o U.S. Bank, N.A.                                                 Unliquidated
          P.O. Box 70870                                                      Disputed
          Saint Paul, MN 55170-9705
                                                                             Basis for the claim:    Thrifty CFCs
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $15,881.25
          City of Austin                                                      Contingent
          3600 Presidential Blvd., #411                                       Unliquidated
          Austin, TX 78719                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Service Area Real Estate Lease
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $26,535.68
          City of Killeen
          Finance Dept.                                                       Contingent
          Attn: Accounts Receivable                                           Unliquidated
          P.O. Box 1329                                                       Disputed
          Killeen, TX 76540
                                                                             Basis for the claim:    Concession Fees (Dollar & Thrifty)
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $7,777.00
          City of Killeen
          Finance Dept.                                                       Contingent
          Attn: Accounts Receivable                                           Unliquidated
          P.O. Box 1329                                                       Disputed
          Killeen, TX 76540
                                                                             Basis for the claim:    Dollar & Thrifty CFCs
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          City of Killeen                                                     Contingent
          8101 Clear Creek Rd., Box C                                         Unliquidated
          Killeen, TX 76549                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 9 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
 Debtor       Clearwater Transportation, Ltd.                                                         Case number (if known)            19-50292-cag-11
              Name

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $15,242.46
          City of San Angelo                                                  Contingent
          San Angelo Regional Airport                                         Unliquidated
          8618 Terminal Circle, #101                                          Disputed
          San Angelo, TX 76904
                                                                             Basis for the claim:    Hertz Concession Agreement (Rent and MAG)
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $20,000.00
          City of San Angelo                                                  Contingent
          San Angelo Regional Airport                                         Unliquidated
          8618 Terminal Circle, #101                                          Disputed
          San Angelo, TX 76904
                                                                             Basis for the claim:    Dollar & Thrifty Concession Agreement
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          City of San Angelo Municipal Services                               Contingent
          P.O. Box 5820                                                       Unliquidated
          San Angelo, TX 76902-5820                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          City Public Service                                                 Contingent
          P.O. Box 2678                                                       Unliquidated
          San Antonio, TX 78289                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Clay Cooley Nissan of Austin                                        Contingent
          4914 South IH 35                                                    Unliquidated
          Austin, TX 78745                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $5,500.00
          Clearwater Management                                               Contingent
          6013 Fountainwood Dr.                                               Unliquidated
          San Antonio, TX 78233                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Management Fee
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Clearwater Real Estate                                              Contingent
          6013 Fountainwood Dr.                                               Unliquidated
          San Antonio, TX 78233                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 10 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
 Debtor       Clearwater Transportation, Ltd.                                                         Case number (if known)            19-50292-cag-11
              Name

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $917.76
          Colonial Supplemental Insurance                                     Contingent
          P.O. Box 903                                                        Unliquidated
          Columbia, SC 29202-0903                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Compound Security                                                   Contingent
          440 Industrial Blvd.                                                Unliquidated
          Austin, TX 78745                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,633.75
          Convergint Technologies                                             Contingent
          35257 Eagle Way                                                     Unliquidated
          Chicago, IL 60678-1352                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,537.45
          Covert Chrysler Dodge Jeep                                          Contingent
          8107 Research Blvd.                                                 Unliquidated
          Austin, TX 78758                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $118,932.76
          Customer Prepayments                                                Contingent
          Multiple Customers Made Prepayments
          Pending Future Rentals
                                                                              Unliquidated
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rental Prepayments
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $288.87
          Dahill                                                              Contingent
          P.O. Box 205354                                                     Unliquidated
          Dallas, TX 75320-5354                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $17,724.98
          Dent Crafters                                                       Contingent
          166 Briar Forest Dr.                                                Unliquidated
          Bastrop, TX 78602                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 11 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
 Debtor       Clearwater Transportation, Ltd.                                                         Case number (if known)            19-50292-cag-11
              Name

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $68.48
          Direct Energy                                                       Contingent
          P.O. Box 660749                                                     Unliquidated
          Dallas, TX 75266                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $58,601.60
          DTG Operations, Inc. (Dollar)                                       Contingent
          Lockbox Dept. 673                                                   Unliquidated
          6242 E. 41st St.                                                    Disputed
          Tulsa, OK 74135
                                                                             Basis for the claim:    Dollar Franchise Fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $8,166.64
          DTG Operations, Inc. (Hertz)                                        Contingent
          Lockbox Dept. 673                                                   Unliquidated
          6242 E. 41st St.                                                    Disputed
          Tulsa, OK 74135
                                                                             Basis for the claim:    Hertz Franchise Fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $65,699.96
          DTG Operations, Inc. (Thrifty)                                      Contingent
          Lockbox Dept. 673                                                   Unliquidated
          6242 E. 41st St.                                                    Disputed
          Tulsa, OK 74135
                                                                             Basis for the claim:    Thrifty Franchise Fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $596.97
          Efficient Air Conditioning                                          Contingent
          10315 Metropolitan Dr., Ste A                                       Unliquidated
          Austin, TX 78758                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Element Fleet                                                       Contingent
          Attn: Mary Pyle                                                     Unliquidated
          P.O. Box 100363                                                     Disputed
          Atlanta, GA 30384-0363
                                                                             Basis for the claim:    NOTICE ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $356.01
          Gerald Evans                                                        Contingent
          3211 Eisenhower Ave.                                                Unliquidated
          Lago Vista, TX 78645                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 12 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
 Debtor       Clearwater Transportation, Ltd.                                                         Case number (if known)            19-50292-cag-11
              Name

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Excell Fuel Systems                                                 Contingent
          549 S. Loop 4                                                       Unliquidated
          Buda, TX 78610                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Fastsigns                                                           Contingent
          720 Knickerbocker Rd.                                               Unliquidated
          San Angelo, TX 76903                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Fedex                                                               Contingent
          P.O. Box 660481                                                     Unliquidated
          Dallas, TX 75266-0481                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Firstmark Credit Union                                              Contingent
          2023 Gold Canyon Drive
          San Antonio, TX 78232
                                                                              Unliquidated
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Guaranty of Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $180.48
          Frontier Communications                                             Contingent
          P.O. Box 740407                                                     Unliquidated
          Cincinnati, OH 45274-0407                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Frost Bank                                                          Contingent
          1250 N.E. Loop 410                                                  Unliquidated
          San Antonio, TX 78209                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Garments To Go                                                      Contingent
          301 S. Jackson St.                                                  Unliquidated
          Bastrop, TX 78602                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 13 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
 Debtor       Clearwater Transportation, Ltd.                                                         Case number (if known)            19-50292-cag-11
              Name

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $45.00
          H&H Waster Oil, Inc.                                                Contingent
          1331 Gemini, #250                                                   Unliquidated
          Houston, TX 77058                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Harbor Properties                                                   Contingent
          850 S. Hermitage Rd.                                                Unliquidated
          Hermitage, PA 16148                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Real estate lease (corporate office)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Henna Isuzu                                                         Contingent
          8805 North IH 35                                                    Unliquidated
          Austin, TX 78753                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $970.76
          Heritage Crystal Clean                                              Contingent
          13621 Collections Center Dr.                                        Unliquidated
          Chicago, IL 60693-0136                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $110,799.54
          Highway Toll Administrations                                        Contingent
          66 Powerhouse Rd., #103                                             Unliquidated
          Roslyn Heights, NY 11577                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $239,089.84
          Hincklease, Inc.                                                    Contingent
          Attn: Bill Jeffries                                                 Unliquidated
          2305 President's Dr., Ste. F                                        Disputed
          Salt Lake City, UT 84020
                                                                             Basis for the claim:    Vehicle Fleet Lease
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $751.55
          Home Motors, Inc.                                                   Contingent
          3828 Christoval Rd.                                                 Unliquidated
          San Angelo, TX 76904                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 14 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
 Debtor       Clearwater Transportation, Ltd.                                                         Case number (if known)            19-50292-cag-11
              Name

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $4,672.87
          IPC USA                                                             Contingent
          20 Pacifica, #650                                                   Unliquidated
          Irvine, CA 92618                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt (Tolls)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Jerry's Texan Towing                                                Contingent
          P.O. Box 91403                                                      Unliquidated
          Austin, TX 78709-2885                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,543.42
          Jiffy Lube                                                          Contingent
          P.O. Box 140699                                                     Unliquidated
          Irving, TX 75014-0699                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Jim Bass Nissan                                                     Contingent
          4052 Houston Harte Expwy.                                           Unliquidated
          San Angelo, TX 76901                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Mike Kennedy                                                        Contingent
          7504 Mapleleaf Dr.                                                  Unliquidated
          North Richland Hills, TX 76180                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Matthew Killingsworth                                               Contingent
          2336 Friercreek Loop                                                Unliquidated
          Round Rock, TX 78664                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $4,978.07
          Klingmann Tire Service                                              Contingent
          5635 Hwy. 290 West                                                  Unliquidated
          Austin, TX 78735                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 15 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
 Debtor       Clearwater Transportation, Ltd.                                                         Case number (if known)            19-50292-cag-11
              Name

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Leif Johnson Ford                                                   Contingent
          5315 E. Ben White Blvd.                                             Unliquidated
          Austin, TX 78741                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Level 3                                                             Contingent
          P.O. Box 910182                                                     Unliquidated
          Denver, CO 80291-0182                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $110.49
          Liberty Tire Recycling                                              Contingent
          P.O. Box 645375                                                     Unliquidated
          Pittsburgh, PA 15264-5375                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Manheim Auctions                                                    Contingent
          5333 West Kiest Blvd.                                               Unliquidated
          Dallas, TX 75236                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $410.00
          Clyde H. Mann                                                       Contingent
          1510 Thornridge Rd.                                                 Unliquidated
          Austin, TX 78758                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Gene Manning                                                        Contingent
          6600 Ed Bluesteing Blvd., #914                                      Unliquidated
          Austin, TX 78723                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,462.11
          Maxwell Nissan                                                      Contingent
          3050 N. IH35                                                        Unliquidated
          Round Rock, TX 78681                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 16 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
 Debtor       Clearwater Transportation, Ltd.                                                         Case number (if known)            19-50292-cag-11
              Name

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $750.00
          Billy McGee                                                         Contingent
          1307 Crete Ln.                                                      Unliquidated
          Pflugerville, TX 78660                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Mercedes Benz of Georgetown                                         Contingent
          7401 S. IH 35                                                       Unliquidated
          Georgetown, TX 78626                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Michael J. DePonte                                                  Contingent
          Jackson Lewis P.C.                                                  Unliquidated
          500 N. Akard, #2500                                                 Disputed
          Dallas, TX 75201
                                                                             Basis for the claim:    NOTICE ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Millenium Business Forms                                            Contingent
          P.O. Box 6109                                                       Unliquidated
          San Antonio, TX 78209-6109                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $560.76
          Mitchell Toyota                                                     Contingent
          1500 Knickerbocker Rd.                                              Unliquidated
          San Angelo, TX 76904-5517                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Mossy Nissan                                                        Contingent
          12150 Katy Frwy.                                                    Unliquidated
          Houston, TX 77079                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $10,802.49
          Network Auto Body & Paint Shop                                      Contingent
          2035 Airport Blvd.                                                  Unliquidated
          Austin, TX 78722                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 17 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
 Debtor       Clearwater Transportation, Ltd.                                                         Case number (if known)            19-50292-cag-11
              Name

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          North Park Mazda                                                    Contingent
          9333 San Pedro                                                      Unliquidated
          San Antonio, TX 78216                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Office Depot, Inc.                                                  Contingent
          P.O. Box 660113                                                     Unliquidated
          Dallas, TX 75266-0113                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $75.00
          On Site Services                                                    Contingent
          8711 Burnet Rd., #A-6                                               Unliquidated
          Austin, TX 78757                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $225.00
          One Call Lock & Key                                                 Contingent
          P.O. Box 314                                                        Unliquidated
          Dripping Springs, TX 78620                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Orange's Lock & Lock                                                Contingent
          1018 W. Veterans Memorial Blvd.                                     Unliquidated
          Killeen, TX 76541                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Pardner's Body Shop                                                 Contingent
          2423 Sherwood Way                                                   Unliquidated
          San Angelo, TX 76901                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Petroleum Solutions, Inc.                                           Contingent
          P.O. Box 2346                                                       Unliquidated
          McAllen, TX 78502                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 18 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
 Debtor       Clearwater Transportation, Ltd.                                                         Case number (if known)            19-50292-cag-11
              Name

 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $140.03
          Pitney Bowes                                                        Contingent
          P.O. Box 371874                                                     Unliquidated
          Pittsburgh, PA 15250-7874                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Pitney Bowes, Inc.                                                  Contingent
          P.O. Box 856042                                                     Unliquidated
          Louisville, KY 40285-6042                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Pop-A-Lock                                                          Contingent
          720 N. Third St.                                                    Unliquidated
          Temple, TX 76501                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Precision PDR                                                       Contingent
          166 Briar Forest Dr.                                                Unliquidated
          Bastrop, TX 78602-4571                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $754.80
          Quill                                                               Contingent
          P.O. Box 37600                                                      Unliquidated
          Philadelphia, PA 19101-0600                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Malcolm Redkey                                                      Contingent
          3309 Kay St.                                                        Unliquidated
          Austin, TX 78702                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Rent A Toll, Ltd.                                                   Contingent
          Attn: Jim Glasheet                                                  Unliquidated
          2081 Hutton Dr., #201                                               Disputed
          Carrollton, TX 75006
                                                                             Basis for the claim:    NOTICE ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 19 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
 Debtor       Clearwater Transportation, Ltd.                                                         Case number (if known)            19-50292-cag-11
              Name

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Rios Towing Company                                                 Contingent
          1608 B. South IH35                                                  Unliquidated
          San Marcos, TX 78666                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Rocha's Towing Service                                              Contingent
          5700 Burleson Rd.                                                   Unliquidated
          Austin, TX 78744                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Roger Beasley Mazda                                                 Contingent
          6825 Burnet Rd.                                                     Unliquidated
          Austin, TX 78757                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Roger Beasley Mitsubishi South                                      Contingent
          1120 Shelby Ln.                                                     Unliquidated
          Austin, TX 78745                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          S&P Communications                                                  Contingent
          6712 Randolph Blvd.                                                 Unliquidated
          San Antonio, TX 78233                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $5,034.01
          Safelite Glass Corp.                                                Contingent
          P.O. Box 633197                                                     Unliquidated
          Cincinnati, OH 45263-3197                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Sam's Club                                                          Contingent
          P.O. Box 530942                                                     Unliquidated
          Atlanta, GA 30353-0942                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 20 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
 Debtor       Clearwater Transportation, Ltd.                                                         Case number (if known)            19-50292-cag-11
              Name

 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          San Antonio Auto Title Service                                      Contingent
          6325 San Pedro                                                      Unliquidated
          San Antonio, TX 78212                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Sankey Equipment                                                    Contingent
          4331 Milling Rd.                                                    Unliquidated
          San Antonio, TX 78219                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $850.00
          Ken Schroeder                                                       Contingent
          1800 Barbara St.                                                    Unliquidated
          Austin, TX 78757                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Scott B. Retzlott & Associates                                      Contingent
          P.O. Box 790830                                                     Unliquidated
          San Antonio, TX 78279-0830                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $25,770.16
          Selig Leasing Company, Inc.                                         Contingent
          Attn: Steve Schaefer                                                Unliquidated
          2510 S. 108th St.                                                   Disputed
          West Allis, WI 53227
                                                                             Basis for the claim:    Vehicle Fleet Lease
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $587.43
          Shine Brite Lube Center                                             Contingent
          4232 Sherwood Way                                                   Unliquidated
          San Angelo, TX 76904                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $378.74
          Sierra Springs                                                      Contingent
          P.O. Box 660579                                                     Unliquidated
          Dallas, TX 75266-0579                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 21 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
 Debtor       Clearwater Transportation, Ltd.                                                         Case number (if known)            19-50292-cag-11
              Name

 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Solid Border, Inc.                                                  Contingent
          1806 Turnmill St.                                                   Unliquidated
          San Antonio, TX 78248                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Sonoran National Insurance                                          Contingent
          Premium Accounting                                                  Unliquidated
          7502 E. Pinnacle Peak, #B-210                                       Disputed
          Scottsdale, AZ 85255
                                                                             Basis for the claim:    NOTICE ONLY
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          South Austin Nissan                                                 Contingent
          4914 S. IH35, Frontage Rd.                                          Unliquidated
          Austin, TX 78745                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          South Point Dodge                                                   Contingent
          5210 IH35                                                           Unliquidated
          Austin, TX 78745                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,270.28
          South Point Hyundai                                                 Contingent
          4610 IH35 South                                                     Unliquidated
          Austin, TX 78745                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $199.75
          South Point Pontiac Cadillac                                        Contingent
          4610 South IH 35                                                    Unliquidated
          Austin, TX 78745                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Southpoint Kia                                                      Contingent
          5306 IH35 South                                                     Unliquidated
          Austin, TX 78745                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 22 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
 Debtor       Clearwater Transportation, Ltd.                                                         Case number (if known)            19-50292-cag-11
              Name

 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Spectrum Business                                                   Contingent
          P.O. Box 60074                                                      Unliquidated
          City of Industry, CA 91716-0074                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $718.16
          Sprint                                                              Contingent
          P.O. Box 54977                                                      Unliquidated
          Los Angeles, CA 90054-0977                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Telecommunications
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $760.00
          Star Windshield                                                     Contingent
          1110 Batavia Dr.                                                    Unliquidated
          Pflugerville, TX 78660                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Subrogation Management                                              Contingent
          204 E. Rhapsody                                                     Unliquidated
          San Antonio, TX 78216                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $231.04
          Suddenlink                                                          Contingent
          P.O. Box 600365                                                     Unliquidated
          Dallas, TX 75266-0365                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Sunoco                                                              Contingent
          P.O. Box 3445                                                       Unliquidated
          San Angelo, TX 76902-3445                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,189.84
          T&C Wholesale                                                       Contingent
          P.O. Box 939                                                        Unliquidated
          Mertzon, TX 76941-0939                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 23 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
 Debtor       Clearwater Transportation, Ltd.                                                         Case number (if known)            19-50292-cag-11
              Name

 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Texas Tollways CSC                                                  Contingent
          12719 Burnet Rd.                                                    Unliquidated
          Austin, TX 78727-4206                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          The Paint Guy                                                       Contingent
          13359 N. Hwy 183, #406-137                                          Unliquidated
          Austin, TX 78750                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,442.00
          The Reinalt-Thomas Corporation                                      Contingent
          P.O. Box 29851                                                      Unliquidated
          Phoenix, AZ 85038-9851                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Janet Thornton                                                      Contingent
          4320 CR 223                                                         Unliquidated
          Florence, TX 76527                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Time Warner                                                         Contingent
          P.O. Box 60074                                                      Unliquidated
          City of Industry, CA 91716-0074                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Tisdale Auto Title Services                                         Contingent
          1903 Pat Booker Rd.                                                 Unliquidated
          Universal City, TX 78148                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Touch-Up Houston                                                    Contingent
          6511 Foxfern Circle                                                 Unliquidated
          Houston, TX 77049                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 24 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
 Debtor       Clearwater Transportation, Ltd.                                                         Case number (if known)            19-50292-cag-11
              Name

 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $4,425.00
          Touch-Up Texas                                                      Contingent
          P.O. Box 19793                                                      Unliquidated
          Austin, TX 78760-9793                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $13,506.53
          Town North Nissan                                                   Contingent
          9160A Research Blvd.                                                Unliquidated
          Austin, TX 78758                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,076.44
          Toyota of Cedar Park                                                Contingent
          5600 183A Toll Rd.                                                  Unliquidated
          Cedar Park, TX 78641                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $6,303.40
          TSD                                                                 Contingent
          P.O. Box 844617                                                     Unliquidated
          Boston, MA 02284-4617                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Point of Sale System
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $50.00
          Ray J. Twardowski                                                   Contingent
          126 Canyon Oaks Dr.                                                 Unliquidated
          San Antonio, TX 78232                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          U.S. Treasury                                                       Contingent
          P.O. Box 660575                                                     Unliquidated
          Dallas, TX 75266                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $70,132.95
          Union Leasing                                                       Contingent
          P.O. Box 75850                                                      Unliquidated
          Chicago, IL 60675-5850                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vehicle Fleet Lease (tax reimbursement & invoice)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 25 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
 Debtor       Clearwater Transportation, Ltd.                                                         Case number (if known)            19-50292-cag-11
              Name

 3.167     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $0.00
           UST                                                                Contingent
           P.O. Box 970                                                       Unliquidated
           La Verne, CA 91750-0970                                            Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.168     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $224.36
           Walmart Community                                                  Contingent
           P.O. Box 530933, Dept. 87                                          Unliquidated
           Atlanta, GA 30353-0933                                             Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.169     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $0.00
           Walser Fleetsources                                                Contingent
           920 5th St. South                                                  Unliquidated
           Hopkins, MN 55343                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.170     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $1,155.64
           West Washing Equipment of Texas                                    Contingent
           P.O. Box 18028                                                     Unliquidated
           Austin, TX 78760                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.171     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $0.00
           Whiskey Dent Autobody                                              Contingent
           2306 Village Circle                                                Unliquidated
           Austin, TX 78745                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.172     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $0.00
           Williams & Stazzone Insurance                                      Contingent
           Attn: Elenie Howard                                                Unliquidated
           6549 N. Wickham Rd., Unit 101                                      Disputed
           Melbourne, FL 32940
                                                                             Basis for the claim:    NOTICE ONLY
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                       Total of claim amounts

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 26 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
 Debtor       Clearwater Transportation, Ltd.                                                    Case number (if known)   19-50292-cag-11
              Name

 5a. Total claims from Part 1                                                                       5a.       $           1,656,338.17
 5b. Total claims from Part 2                                                                       5b.   +   $           1,760,383.27
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $             3,416,721.44




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                  Page 27 of 27
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name         Clearwater Transportation, Ltd.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF TEXAS

 Case number (if known)         19-50292-cag-11
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.         State what the contract or                  ADP Payroll
              lease is for and the nature of              Processing Agreement
              the debtor's interest

                  State the term remaining
                                                                                       ADP Total Source
              List the contract number of any                                          10200 Sunset Dr.
                    government contract                                                Miami, FL 33173


 2.2.         State what the contract or                  Credit Card Processing
              lease is for and the nature of              Agreement
              the debtor's interest

                  State the term remaining
                                                                                       American Express
              List the contract number of any                                          P.O. Box 650448
                    government contract                                                Dallas, TX 75265


 2.3.         State what the contract or                  Consolidated Rental
              lease is for and the nature of              Car Facility Sublease
              the debtor's interest                       Agreement (Thrifty)
                                                          Austin-Bergstrom
                                                          International Airport)
                  State the term remaining                                             Austin Conrac, LLC
                                                                                       Attn: Marshall Fein
              List the contract number of any                                          12130 Colwick
                    government contract                                                San Antonio, TX 78216


 2.4.         State what the contract or                  Consolidated Rental
              lease is for and the nature of              Car Facility Sublease
              the debtor's interest                       Agreement (Dollar)
                                                          Austin-Bergstrom
                                                          International Airport)
                  State the term remaining                                             Austin Conrac, LLC
                                                                                       Attn: Marshall Fein
              List the contract number of any                                          12130 Colwick
                    government contract                                                San Antonio, TX 78246



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
 Debtor 1 Clearwater Transportation, Ltd.                                                    Case number (if known)   19-50292-cag-11
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.5.        State what the contract or                   Concession Agreement
             lease is for and the nature of               (Killeen-Ft. Hood
             the debtor's interest                        Regional Airport)

                  State the term remaining
                                                                                     City of Killeen
             List the contract number of any                                         8101 S. Clear Creek Rd., Box C
                   government contract                                               Killeen, TX 76549


 2.6.        State what the contract or                   Airport Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           City of San Angelo Regional Airport
                                                                                     Mathis Field
             List the contract number of any                                         8618 Terminal Circle, #101
                   government contract                                               San Angelo, TX 76904


 2.7.        State what the contract or                   Concession Agreement
             lease is for and the nature of               (Dollar/Thrifty)
             the debtor's interest

                  State the term remaining                                           City of San Angelo Regional Airport
                                                                                     Mathis Field (Hertz)
             List the contract number of any                                         8618 Terminal Circle #101
                   government contract                                               San Angelo, TX 76904


 2.8.        State what the contract or                   Ground Lease - 2.25
             lease is for and the nature of               acres IH35 and Ekhardt,
             the debtor's interest                        Schertz, TX

                  State the term remaining
                                                                                     Clearwater Real Estate, LLC
             List the contract number of any                                         6013 Fountainwood
                   government contract                                               San Antonio, TX 78233


 2.9.        State what the contract or                   Franchise Agreement,
             lease is for and the nature of               as Amended, and with
             the debtor's interest                        Multiple-Brand
                                                          Franchising Addendum
                                                          and Confidentiality and
                                                          Non-Competition
                                                          Agreement
                  State the term remaining
                                                                                     Dollar Rent-A-Car, Inc.
             List the contract number of any                                         8501 Williams Road
                   government contract                                               Estero, FL 33928


 2.10.       State what the contract or                   Credit Card Processing
             lease is for and the nature of               Agreement                  First Data
             the debtor's interest                                                   P.O. Box 8879
                                                                                     Pompano Beach, FL 33075
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                         Page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
 Debtor 1 Clearwater Transportation, Ltd.                                                     Case number (if known)   19-50292-cag-11
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.11.       State what the contract or                   Commercial Lease
             lease is for and the nature of               Agreement (corporate
             the debtor's interest                        offices)

                  State the term remaining                                            Harbor Properties
                                                                                      850 South Hermitage Rd.
             List the contract number of any                                          Suite B-1
                   government contract                                                Hermitage, PA 16148


 2.12.       State what the contract or                   Hertz Franchise
             lease is for and the nature of               Agreement - San
             the debtor's interest                        Angelo Regional
                                                          Airport Location
                  State the term remaining
                                                                                      Hertz System, Inc.
             List the contract number of any                                          8501 Williams Road
                   government contract                                                Estero, FL 33928


 2.13.       State what the contract or                   Fleet vehicle lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                            Hincklease, Inc.
                                                                                      Attn: Bill Jeffries
             List the contract number of any                                          2305 President's Dr., Ste. F
                   government contract                                                Salt Lake City, UT 84120


 2.14.       State what the contract or                   Commercial Insurance
             lease is for and the nature of               Policies (Commercial
             the debtor's interest                        General Liability,
                                                          Automobile Liability,
                                                          Umbrella Liability,
                                                          Garage Keepers
                                                          Liability)
                  State the term remaining
                                                                                      Scottsdale Insurance Company
             List the contract number of any                                          8877 North Gainey Center Drive
                   government contract                                                Scottsdale, AZ 85258


 2.15.       State what the contract or                   Fleet vehicle lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                            Selig Leasing Company, Inc.
                                                                                      Attn: Steve Schaefer
             List the contract number of any                                          2510 S. 108th St.
                   government contract                                                West Allis, WI 53227
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                          Page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
 Debtor 1 Clearwater Transportation, Ltd.                                                     Case number (if known)   19-50292-cag-11
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease



 2.16.       State what the contract or                   Rental Car Concession
             lease is for and the nature of               Agreement (Dollar)
             the debtor's interest                        Austin-Bergstrom
                                                          International Airport
                  State the term remaining                                            The City of Austin
                                                                                      Director of Aviation
             List the contract number of any                                          3600 Presidential Blvd., #411
                   government contract                                                Austin, TX 78719


 2.17.       State what the contract or                   Rental Car Concession
             lease is for and the nature of               Agreeement (Thrifty)
             the debtor's interest                        Austin-Bergstrom
                                                          International Airport
                  State the term remaining                                            The City of Austin
                                                                                      Director of Aviation
             List the contract number of any                                          3600 Presidential Blvd., #411
                   government contract                                                Austin, TX 78719


 2.18.       State what the contract or                   Ground Lease - Service
             lease is for and the nature of               Area -
             the debtor's interest                        Austin-Bergstrom
                                                          International Airport
                  State the term remaining                                            The City of Austin
                                                                                      Director of Aviation
             List the contract number of any                                          3600 Presidential Blvd., #411
                   government contract                                                Austin, TX 78719


 2.19.       State what the contract or                   Vehicle Purchase
             lease is for and the nature of               Participation
             the debtor's interest                        Agreement

                  State the term remaining
                                                                                      The Hertz Corporation
             List the contract number of any                                          8501 Williams Road
                   government contract                                                Estero, FL 33928


 2.20.       State what the contract or                   Franchise Agreement,
             lease is for and the nature of               as Amended, and with
             the debtor's interest                        Multiple-Brand
                                                          Franchising Addendum
                                                          and Confidentiality and
                                                          Non-Competition
                                                          Agreement
                  State the term remaining
                                                                                      Thrifty Rent-A-Car System, LLC
             List the contract number of any                                          8501 Williams Road
                   government contract                                                Estero, FL 33928




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                          Page 4 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
 Debtor 1 Clearwater Transportation, Ltd.                                                      Case number (if known)   19-50292-cag-11
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.21.       State what the contract or                   Point of Sale Software
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                       TSD
             List the contract number of any                                           P.O. Box 844617
                   government contract                                                 Boston, MA 02284




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                           Page 5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name         Clearwater Transportation, Ltd.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF TEXAS

 Case number (if known)         19-50292-cag-11
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Clearwater Real                   6013 Fountainwood                                The Bancorp Bank                D       2.11
             Estate, LLC                       San Antonio, TX 78233                                                             E/F
                                                                                                                                G



    2.2      Clearwater Real                   6013 Fountainwood                                Newtek Small                    D       2.9
             Estate, LLC                       San Antonio, TX 78233                            Business Finance                 E/F
                                                                                                LLC
                                                                                                                                G



    2.3      Clearwater Real                   6013 Fountainwood                                Pearl Capital/Pearl             D       2.10
             Estate, LLC                       San Antonio, TX 78233                            Delta Funding                    E/F
                                                                                                                                G



    2.4      Clearwater Real                   6013 Fountainwood                                Firstmark Credit                D
             Estate, LLC                       San Antonio, TX 78233                            Union                            E/F        3.79
                                                                                                                                G



    2.5      Clearwater                        6013 Fountainwood                                Pearl Capital/Pearl             D       2.10
             Transportation                    San Antonio, TX 78233                            Delta Funding                    E/F
             Management Co.
                                                                                                                                G




Official Form 206H                                                      Schedule H: Your Codebtors                                           Page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
 Debtor       Clearwater Transportation, Ltd.                                         Case number (if known)   19-50292-cag-11


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Clearwater                        6013 Fountainwood                           Newtek Small                 D        2.9
             Transportation                    San Antonio, TX 78233                       Business Finance              E/F
             Management Co.                                                                LLC
                                                                                                                        G



    2.7      Monty Merrill                     6013 Fountainwood                           Funding                      D        2.5
                                               San Antonio, TX 78233                       Circle/Pioneer Park           E/F
                                                                                                                        G



    2.8      Monty Merrill                     6013 Fountainwood                           Funding Metrics, LLC         D        2.6
                                               San Antonio, TX 78233                       - d/b/a Lendini               E/F
                                                                                                                        G



    2.9      Monty Merrill                     6013 Fountainwood                           IOU Central Inc.             D        2.8
                                               San Antonio, TX 78233                                                     E/F
                                                                                                                        G



    2.10     Monty Merrill                     6013 Fountainwood                           Newtek Small                 D        2.9
                                               San Antonio, TX 78233                       Business Finance              E/F
                                                                                           LLC
                                                                                                                        G



    2.11     Monty Merrill                     6013 Fountainwood                           The Bancorp Bank             D        2.11
                                               San Antonio, TX 78233                                                     E/F
                                                                                                                        G



    2.12     Clearwater                        6013 Fountainwood                           Hincklease, Inc.             D
             Transportation                    San Antonio, TX 78233                                                     E/F
             Management Co.                                                                                             G        2.13




    2.13     Monty Merrill                     6013 Fountainwood                           Selig Leasing                D
                                               San Antonio, TX 78233                       Company, Inc.                 E/F
                                                                                                                        G        2.15




Official Form 206H                                                     Schedule H: Your Codebtors                                    Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
 Debtor       Clearwater Transportation, Ltd.                                         Case number (if known)   19-50292-cag-11


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.14     Monty Merrill                     6013 Fountainwood                           Thrifty Rent-A-Car           D
                                               San Antonio, TX 78233                       System, LLC                   E/F
                                                                                                                        G        2.20




    2.15     Monty Merrill                     6013 Fountainwood                           Dollar Rent-A-Car,           D
                                               San Antonio, TX 78233                       Inc.                          E/F
                                                                                                                        G        2.9




    2.16     Monty Merrill                     6013 Fountainwood                           The Hertz                    D
                                               San Antonio, TX 78233                       Corporation                   E/F
                                                                                                                        G        2.19




Official Form 206H                                                     Schedule H: Your Codebtors                                    Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name            Clearwater Transportation, Ltd.

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF TEXAS

 Case number (if known)               19-50292-cag-11
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $           940,501.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $        8,848,101.73

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $        9,788,602.73


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $        3,431,953.78


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $        1,656,338.17

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$        1,760,383.27


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $          6,848,675.22




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
 Fill in this information to identify the case:

 Debtor name         Clearwater Transportation, Ltd.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF TEXAS

 Case number (if known)         19-50292-cag-11
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                              $1,217,483.78
       From 1/01/2019 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                              $5,927,624.00
       From 1/01/2018 to 12/31/2018
                                                                                                Other


       For year before that:                                                                    Operating a business                              $6,813,474.73
       From 1/01/2017 to 12/31/2017
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
 Debtor       Clearwater Transportation, Ltd.                                                           Case number (if known) 19-50292-cag-11



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See SOFA Schedule 3                                                                       $3,542,257.76            Secured debt
                                                                                                                                  Unsecured loan repayments
                                                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other Employee Obligations

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Monty Merrill                                               See SOFA                        $174,821.00           Payroll
               6013 Fountainwood                                           Schedule 4
               San Antonio, TX 78233

       4.2.    Monty Merrill                                               See SOFA                        $289,987.00           Distributions
               6013 Fountainwood                                           Schedule 4
               San Antonio, TX 78233

       4.3.    Clearwater Real Estate, LLC                                 See SOFA                        $142,000.00           Payments
               6013 Fountainwood                                           Schedule 4
               San Antonio, TX 78233

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                               Describe of the Property                                      Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
 Debtor        Clearwater Transportation, Ltd.                                                              Case number (if known) 19-50292-cag-11



                Case title                                       Nature of case               Court or agency's name and               Status of case
                Case number                                                                   address
       7.1.     Hernandez v. Clearwater                          Employment                   W.D. of Texas - Austin                      Pending
                Transportation, Ltd.                             Discrimination               Division                                  On appeal
                1:18-cv-00319-RP
                                                                                                                                        Concluded

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
                Recipient's name and address                     Description of the gifts or contributions               Dates given                                Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                      Amount of payments received for the loss                Dates of loss               Value of property
       how the loss occurred                                                                                                                                      lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).
       Damage to rental fleet vehicles                           $204,226.89                                             various dates                    $240,061.27
       from accidents                                                                                                    throughout the
                                                                                                                         year


 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                 Who was paid or who received                        If not money, describe any property transferred           Dates                    Total amount or
                 the transfer?                                                                                                                                   value
                 Address
       11.1.     Dykema Gossett PLLC
                 112 E. Pecan Street
                 Suite 1800                                                                                                    01/18/19,
                 San Antonio, TX 78205                                                                                         02/04/19                   $100,000.00

                 Email or website address


                 Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
 Debtor      Clearwater Transportation, Ltd.                                                             Case number (if known) 19-50292-cag-11



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

       No.
           Yes. State the nature of the information collected and retained.

                  Name, Address, Drivers License Number and Credit Card Number
                  Does the debtor have a privacy policy about that information?
                   No
                   Yes
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

       No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?

                     No Go to Part 10.
                     Yes. Fill in below:
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
 Debtor      Clearwater Transportation, Ltd.                                                            Case number (if known) 19-50292-cag-11




 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                   Last 4 digits of         Type of account or          Date account was           Last balance
                Address                                          account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
 Debtor      Clearwater Transportation, Ltd.                                                            Case number (if known) 19-50292-cag-11



    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Monty Merrill                                                                                                              February 7, 2017 to
                    6013 Fountainwood                                                                                                          present
                    San Antonio, TX 78233
       26a.2.       Rene Mitchell                                                                                                              February 7, 2017 to
                    6013 Fountainwood                                                                                                          present
                    San Antonio, TX 78233

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Atchley & Associates                                                                                                       2017-2019
                    1005 La Posada Dr.
                    Suite 180
                    Austin, TX 78752
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.2.       Calhoun, Thomson & Matza, LLP                                                                                              2018
                    9500 Arboretum Blvd. #120
                    Austin, TX 78759

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
 Debtor      Clearwater Transportation, Ltd.                                                            Case number (if known) 19-50292-cag-11



       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Monty Merrill
                    6013 Fountainwood
                    San Antonio, TX 78233
       26c.2.       Rene Mitchell
                    6013 Fountainwood
                    San Antonio, TX 78233

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address
       26d.1.  Funding Circle/Pioneer Park
                    747 Front Street, 4th Floor
                    San Francisco, CA 94111
       26d.2.       Funding Metrics
                    884 Town Center Drive
                    Langhorne, PA 19047
       26d.3.       IOU Central Inc.
                    600 Townpark Lane, Ste 100
                    Kennesaw, GA 30144
       26d.4.       Newtek Small Business Finance
                    1981 Marcus Avenue, Ste 130
                    Lake Success, NY 11042
       26d.5.       Pearl Capital Funding
                    100 William Street, Ste 900
                    New York, NY 10038
       26d.6.       Bancorp Bank
                    626 Jacksonville Rd., Ste 205
                    Warminster, PA 18974
       26d.7.       First Mark Credit Union
                    2023 Gold Canyon Drive
                    San Antonio, TX 78232

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

       No
           Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                          Date of inventory       The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Debtor's Location Managers                                                       Weekly for
       .                                                                                     Vehicles                Cost Not Determined

                Name and address of the person who has possession of
                inventory records
                Monty Merrill
                6013 Fountainwood
                San Antonio, TX 78233


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
 Debtor      Clearwater Transportation, Ltd.                                                            Case number (if known) 19-50292-cag-11




       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Monty Merrill                                  6013 Fountainwood                                   President and Sole Limited            99%
                                                      San Antonio, TX 78233                               Partner

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Clearwater Transportation                      6013 Fountainwood                                   General Partner                       1%
       Management Co.                                 San Antonio, TX 78233



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
       Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

       No
           Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 Monty Merrill
       .    6013 Fountainwood
               San Antonio, TX 78233                             See SOFA Schedule 4

               Relationship to debtor
               President and Limited Partner


       30.2 Clearwater Real Estate, LLC
       .    6013 Fountwainwood
               San Antonio, TX 78233                             See SOFA Schedule 4

               Relationship to debtor
               Affiliate


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
       Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
